Per Curiam: We think it sufficiently appears from the statement of facts submitted by the board of review to this court that the assessment of $40,000 upon the property of appellant was made upon its one hundred and fifty tank cars, valued at $500 each, and money and credits of the value of $125,000, and that it was claimed by the company that such cars were merely in transit temporarily, if at all, in the city of Chicago on the first day of April, 1901, and therefore not subject to taxation in this State, and also that the moneys and credits due the company were payable at its home office in New Jersey, and therefore likewise exempt from taxation in Illinois. On the question of the exemption from taxation by one State of cars owned by a corporation (not a railroad corporation) having its domicile in another State, the Supreme Court of Missouri, in the well considered case of State ex rel. v. Stephens, 146 Mo. 662, where the authorities are fully cited, held adversely to the taxing power. The language used is as follows: “The relator is a corporation organized under the laws of the State of New Jersey, and is engaged at Kansas City, Missouri, in the general packing business,—that is, in killing and dressing food animals and in selling the meats thereof. It owns a number of refrigerator cars, in which it ships its goods to various counties in this State and to other States in the Union. Its cars are hauled by various railroads. It appears from the petition that the relator’s place of business is in Kansas City, in the State of Kansas, and that the cars here taxed are attached to its business as an incident thereto, and are loaded in the State of Kansas and shipped into and through the State of Missouri. These allegations are not denied by the.return, and hence they must be taken as true in this case. Under the circumstances, the relator, though a foreign corporation as to the State of Kansas, has acquired a domicile in that State, and the cars can only be taxed in that State. (Comstock v. Grand Rapids, 20 N. W. Rep. 624; City of Dubuque v. Illinois Central Railroad Co. 39 Iowa, 83; British Commercial Life Ins. Co. v. Commissioner of Taxes, 31 N. Y. 32; Fargo v. Michigan, 121 U. S. 230; Pullman Palace Car Co. v. Pennsylvania, 141 id. 18; Railway Co. v. Backus, 151 id. 439; Cable Co. v. Adams, 155 id. 688; Adams Express Co. v. Kentucky, 166 id. 171; Hall v. Transit Co. 51 Pac. Rep. 421.) The reason of the rule is, that the cars could not be reached for assessment and taxation anywhere else, and the company owes this just return tq the State of Kansas for the protection it receives from it. The cars are in the State of Missouri only in transitu and have no situs in this State, hence they are not subject to assessment or taxation in this State. (Fargo v. Michigan, 121 U. S. 230; California v. Northern Railway Co. 127 id. 1; Reading Railway Co. v. Pennsylvania, 15 Wall. 232; People v. Wemple, 138 N. Y. 1; 2 Dillon on Mun. Corp. secs. 787, 788.) Being in Missouri only in transit, for the purpose of bringing merchandise from another State into or through this State, they are instruments of inter-State commerce, and this State cannot-impose any tax on them. (Telegraph Co. v. Texas, 105 U. S. 460; Leloup v. Port of Mobile, 127 id. 640; Pickard v. Car Co. 117 id. 34; Gloucester Ferry Co. v. Pennsylvania, 114 id. 196; Reading Railway Co. v. Pennsylvania, 15 Wall. 232; Pullman Palace Car Co. v. Pennsylvania, 141 U. S. 18; Express Co. v. Seibert, 142 id. 339.) Being instruments of inter-State commerce, Congress alone has jurisdiction over them under section 8, article 1, constitution of United States. Except as above indicated, the cars can be taxed as property by the State in which the company has acquired a domicile and the cars have a situs.” The facts in the case above - quoted from are quite similar to those in the case at bar. Appellant’s principal office is in New Jersey. Its cars, when not in use, are returned to that State. All its business affairs are regulated and managed from that office, except the mere matter of tracing the cars and some minor details. Bills due it are payable at that office, and, in fact, its domicile is in the State of New Jersey. Its personal property has its situs there and is there subject to taxation by that State in return for the protection afforded by that State to the company. The taxation of appellant’s cars in this State would be an unwarranted interference with interstate commerce, over which Congress has exclusive control. In fact, it is not contended, but is substantially admitted, that cars of a foreign corporation (not a railroad corporation) in transit through this State are not subject to taxation here. That appellant’s credits, which it is not disputed were payable at its home office in New Jersey, are not subject to assessment here, is settled by the case. of Scripps v. Board of Review, 183 Ill. 278, and cases cited. For the reasons indicated the action of the board of review is disapproved, and appellant’s assessment, except as to the $1000 assessment made by the board of assessors, is held void. Action disapproved.